DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-3, 5, 9, 11-12, 15-16, 31-33, 37-38, 43-46, and 52-53 are pending and under consideration in the instant application. 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-3, 5, 9, 11-12, 15-16, 31-33, 37-38, 43-46, and 52-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-15, 22, 38-41, 46, 57-59, and 62-76 of copending Application No. 17/294,817 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 9-15, 22, 38-41, 46, 57-59, and 62-76 of copending Application No. 17/294,817 are fully encompassed by and anticipate the instant claims of formula (I) and methods for using the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

It is noted that the instant application and U.S. Patent Application no. 17/294,817 are filed on the same day, and therefore, a terminal disclaimer is required in both applications in order to overcome the obviousness double patenting rejection presented herein.

The following citation comes from MPEP 804 in the 2006 revision of MPEP. 
MPEP 804 "If both applications are filed on the same day, the examiner should determine which application claims the base invention and which application claims the improvement (added limitations). The ODP rejection in the base application can be withdrawn without a terminal disclaimer, while the ODP rejection in the improvement application cannot be withdrawn without a terminal disclaimer.” 
The following citation is found in MPEP 1490, in the 2008 revision of MPEP.
If both applications are filed on the same day, the provisional ODP rejection made in each of the applications should be maintained until applicant overcomes the rejections by either filing a reply showing that the claims subject to the provisional ODP rejections are patentably distinct or filing a terminal disclaimer in each of the pending applications. 
Therefore, the more recent guidance from MPEP states that provisional ODP rejections should be maintained until a terminal disclaimer is filed in both of the pending applications.
Conclusion
5.	No claims allowed.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626